IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-22-00291-CR

                               IN RE JOSEPH MCCREY RAY



                                       Original Proceeding


                          From the 77th and 87th District Courts
                                Limestone County, Texas


                                MEMORANDUM OPINION

        In this original proceeding, Relator Joseph McCrey Ray seeks mandamus relief

against Respondents, the judges of the 77th and 87th District Courts, alleging that

Respondents “refus[e] to hear [his] testimony or indict [him] on [certain] charges” even

though he has been in jail for months. 1

        “Mandamus will issue when there is a legal duty to perform a non-discretionary

act, a demand for performance, and a refusal.” O’Connor v. First Court of Appeals, 837




1 Ray’s petition for writ of mandamus has several procedural deficiencies. See TEX. R. APP. P. 52.3. It also
lacks a proper proof of service. See id. R. 9.5, 52.2. Because of our disposition and to expedite it, we will
implement Rule 2 and suspend these rules in this proceeding only. See id. R. 2.
S.W.2d 94, 97 (Tex. 1992) (orig. proceeding). Ray bears the burden of providing this Court

with a sufficient record to establish his right to mandamus relief. See In re Douthit, No.

10-12-00121-CV, 2012 WL 1548113, at *1 (Tex. App.—Waco May 2, 2012, orig. proceeding)

(mem. op.); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.

proceeding).

        Here, Ray has not identified any specific motion, application, or request that he has

properly filed and adequately presented to Respondents and upon which Respondents

have then failed to rule. Ray’s petition for writ of mandamus is therefore insufficient to

establish his right to mandamus relief.

        Ray’s petition for writ of mandamus is accordingly denied.




                                                  MATT JOHNSON
                                                  Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed September 21, 2022
Do not publish
[OT06]




In re Ray                                                                              Page 2